Name: Commission Regulation (EEC) No 3795/87 of 17 December 1987 amending Regulation (EEC) No 4109/86 fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 87 Official Journal of the European Communities No L 356/39 COMMISSION REGULATION (EEC) No 3795/87 of 17 December 1.987 amending Regulation (EEC) No 4109/86 fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products chilled , of 220 tonnes ; venus clams, fresh or chilled, of 267 tonnes ; whereas it is therefore necessary to modify the quota levels in question as well as their quarterly instalments ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas , as well as their quarterly instalments, as laid down in Commission Regu ­ lation (EEC) No 4109/86 (3) ; Whereas Spain has made a request for an increase in the following quota levels for the 1987 fishing year : ancho ­ vies , fresh or chilled , of 1 23 tonnes ; hake , fresh or HAS ADOPTED THIS REGULATION : Article 1 In the table in part A of the Annex to Regulation (EEC) No 4109/86 the lines for anchovies, fresh or chilled, hake, fresh or chilled and venus clams, fresh or chilled, are hereby replaced by the following lines : Quarterly instalmentsCCT heading No Description Annual quota of import 1 2 3 4 03.01 B I p) 1 03.01 B I t) 1 03.03 B IV b) ex 2 Anchovies , fresh or chilled Hake , fresh or chilled Venus clams, fresh or chilled 603 1 185 832 120 100 75 120 300 150 120 350 75 243 435 532' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comm un it ies. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 December 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43 , 20 . 2 . 1986, p. 8 . (2) OJ No L 371 , 31 . 12 . 1986, p. 9 . (3) OJ No L 379, 31 . 12 . 1986 , p . 28 .